DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner acknowledges the Response After Final Action filed on 29 April 2021 in response to the Final Action mailed on 01 March 2021.
Applicant's arguments filed 29 April 2021, Pages 5-10, have been fully considered but they are not persuasive.  
In the previous office action mailed on 01 March 2021, the examiner made 35 U.S.C. 112 rejections for claims 1 and 6 because it is unclear and indefinite how the puncturing device, the first ultrasonic transducer, and the second ultrasonic transducer can coincide in a spatial position and a spatial angle and it is also unclear how all three things can occupy the same spatial position and spatial angle.  This is in regard to the claim limitation:
“wherein the spatial location device is used to spatially locate a puncturing device during a process of performing puncture sampling on the tissue by the puncturing device according to the guidance of the one merged image for coinciding a spatial position and a spatial angle of the puncturing device with a spatial position and a spatial angle of the first ultrasonic transducer and the second ultrasonic transducer with respect to the tissue, wherein the puncturing device is a puncture needle.” (Emphasis added by the examiner)
Applicant disagrees (See Page 5 of Arguments).  Applicant argues that since the first ultrasonic transducer and the second ultrasonic transducer both are planar scanning ultrasonic transducers (See Page 5 of arguments) it is unnecessary for the first ultrasonic transducer and the second ultrasonic transducer to be located in a same spatial position, and on the contrary, 
In response to applicant's argument, it is noted that the features upon which applicant relies (i.e. the scanning planes corresponding to a same spatial plane has the puncturing device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As recited above, the claim 1 limitation in question recites: coinciding a spatial position and a spatial angle of the puncturing device with a spatial position and a spatial angle of the first ultrasonic transducer and the second ultrasonic transducer with respect to the tissue.  This is interpreted as coinciding the positions and angle of the puncturing device, first ultrasonic transducer, and second ultrasonic transducer.  Applicant’s arguments on pages 5-6 all relate to correlating the position and angle of the puncturing device with the positions and angles of the first and second scan planes of the first and second ultrasonic transducers, respectively, and not the actual spatial position and spatial angle of the first and second ultrasonic transducers as claimed.  
Additionally, the examiner disagrees with the term “coinciding” based on applicant’s arguments (Page 5-6 of Arguments).  For the spatial position and spatial angle of the puncturing device to coincide with the spatial position and spatial angle of the first and second ultrasonic transducers, all three devices must be at the same position, since the plain meaning of coinciding is to occupy the same place (i.e. the position and angle must match), but it is unclear how all three devices can be in the same position (hence the 35 U.S.C. 112 rejections).  As shown in the figure on Page 6, the spatial positions and spatial angles of the first ultrasonic transducer, second ultrasonic transducer, and puncturing device do not coincide.  Based on applicant’s arguments, it appears applicant is trying to claim that the scan planes of the first and 
For the reasons just discussed above, the 35 U.S.C. 112 rejections remain for claim 1.  Claim 6 is similarly rejected and claim 7 is rejected because it inherits deficiencies by nature of tis dependency on claim 6. 
Regarding the 35 U.S.C. 103 rejections.  Applicant argues that the combination of Yoshiara, Guibal, Rohling, and Mauldin do not disclose at least:
“wherein the spatial location device is used to spatially locate the puncturing device during a process of performing puncture sampling on the tissue by the puncturing device according to the guidance of the one merged image for coinciding a spatial position and a spatial angle of the puncturing device with a spatial position and a spatial angle of the first ultrasonic transducer and the second ultrasonic transducer with respect to the tissue”.  
Applicant more specifically argues that Rohling is totally silent on any spatial location device used to spatially locate the puncturing device during a process of performing puncture sampling on the tissue by the puncturing device according to the guidance of the one merged image for coinciding a spatial position and a spatial angle of the puncturing device with a spatial position and a spatial angle of the first ultrasonic transducer and the second ultrasonic transducer with respect to the tissue.
The examiner disagrees.  As discussed above in the section regarding the 35 U.S.C. 112 rejections, the claim limitation of claim 1 that is cited is indefinite.  For examining purposes, the examiner assumed that the first ultrasound transducer, second ultrasound transducer, and the puncturing device are parallel and aligned to the same scanning plane (i.e. parallel along the same plane of scanning).  Rohling teaches such a configuration.  As disclosed in the previous office action, Rohling teaches a position tracking system (that reads on a spatial location device) that tracks the position of ultrasound probes 201, 202 and the needle guide.  Rohling further teaches the tracking system provides measurements of the needle location and orientation 
Additionally, Applicant argues that Rohling merely mentions 3D probes and producing 3D volumetric dataset (See Page 7, Arguments) and Rohling fails to disclose two ultrasonic transducers with planar scanning functions (See Page 8, Arguments).  The examiner disagrees.  The examiner notes that applicant cites Fig. 12 of Rohling to show three ultrasonic probes producing 3D volumetric datasets (See Page 7 of Rohling), however in the previous office action, the examiner does not cite the embodiment as depicted in Fig. 12.  Additionally, although Rohling does disclose obtaining 3D volumetric datasets, the volumetric datasets can be obtained in a 2D planar scanning manner.  Although not previously relied upon, Rohling teaches that the volumetric data set can be obtained by 2D image sweeps of the 2D probe (Paragraph 0037), and the images displayed can be selected 2D images (Paragraph 0056).  Therefore, Rohling is applicable to 2D planar scanning.  
Additionally, the examiner agrees with Applicant’s argument that prior art Mauldin is silent on a puncturing device.  However, Mauldin is not used to teach the claim limitation with a puncturing device.  Mauldin is used to teach a matching such that the first ultrasonic transducer and the second ultrasonic transducer correspond to a same scanning plane of the tissue per the 
For at least the above reasons, applicant’s remarks are not found persuasive and the rejections are maintained as appropriate.

/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        


/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793